
	
		II
		111th CONGRESS
		1st Session
		S. 137
		IN THE SENATE OF THE UNITED STATES
		
			January 6, 2009
			Mr. Brown introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To create jobs and reduce the dependence of the United
		  States on foreign and unsustainable energy sources by promoting the production
		  of green energy, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Green Energy Production Act of
			 2009.
		2.PurposeThe purpose of this Act to is make the
			 United States the world leader in green energy production and manufacturing
			 by—
			(1)promoting green technology
			 innovation;
			(2)assisting in the transition to a green
			 energy economy; and
			(3)increasing scientific knowledge that may
			 reveal the basis for new or enhanced products, equipment, or processes.
			3.DefinitionsIn this Act:
			(1)BiomassThe
			 term biomass has the meaning given the term renewable
			 biomass in section 211(o)(1) of the Clean Air Act (42 U.S.C.
			 7545(o)(1)).
			(2)Environmentally
			 protectiveThe term environmentally protective
			 means, with respect to technology, technology that—
				(A)is most likely to
			 result in the least impact to land, forests, water quantity and quality, air
			 quality, and wildlife habitat; and
				(B)possesses the
			 highest potential for long-term sustained production of green energy.
				(3)Green
			 energy
				(A)In
			 generalThe term green energy has the meaning given
			 the term renewable energy.
				(B)InclusionThe
			 term green energy includes energy derived from coal produced in a
			 manner that—
					(i)sequesters carbon
			 from carbon dioxide emissions at a minimum 85 percent capture rate on an annual
			 basis; and
					(ii)complies with
			 section 1421(d) of the Safe Drinking Water Act (42 U.S.C. 300h(d)).
					(4)Institution of
			 higher educationThe term institution of higher
			 education has the meaning given the term in section 101 of the
			 Higher Education Act of 1965 (20
			 U.S.C. 1001)).
			(5)Renewable
			 energyThe term renewable energy means electric
			 energy generated at a facility (including a distributed generation facility)
			 from solar, wind, fuel cells, biomass, geothermal, ocean energy, or landfill
			 gas.
			(6)SecretaryThe
			 term Secretary means the Secretary of Energy.
			(7)Target
			 areaThe term target area means—
				(A)an area that has
			 experienced a significant loss of manufacturing employment;
				(B)an area with a
			 large manufacturing capacity;
				(C)an area with an
			 unemployment rate that is higher than the national average unemployment rate;
			 and
				(D)priority for an
			 area that includes a brownfield site (as defined in section 101 of the
			 Comprehensive Environmental Response,
			 Compensation, and Liability Act of 1980 (42 U.S.C. 9601)).
				4.Green Technology
			 Investment Corporation
			(a)Establishment
				(1)In
			 generalThere is established in the Department of Energy a
			 corporation to be known as the Green Technology Investment
			 Corporation.
				(2)MeetingsThe
			 Corporation shall meet at least 4 times during each fiscal year.
				(3)Rules for
			 Corporation businessNot later than 1 year after the date of
			 enactment of this Act, the Corporation shall establish rules for the conduct of
			 business of the Corporation.
				(4)Applicable
			 authorityThe Corporation shall be subject to—
					(A)subchapter II of
			 chapter 5, and chapter 7, of title 5, United States Code (commonly known as the
			 Administrative Procedure Act); and
					(B)all other Federal
			 law applicable to quasi-autonomous agencies within the Department of
			 Energy.
					(5)Administrative
			 costsThe Secretary shall—
					(A)be responsible
			 for paying all administrative costs of the Corporation; and
					(B)in conjunction
			 with the Board of Directors of the Corporation, take every reasonable action to
			 reduce and minimize administrative costs of carrying out this section and the
			 program.
					(b)Board of
			 Directors
				(1)In
			 generalThe Board of Directors of the Corporation shall consist
			 of 7 members, appointed by the President, by and with the advice and consent of
			 the Senate, who are—
					(A)leaders from
			 industry, labor, academia, government, and nongovernment organizations;
			 and
					(B)selected based on
			 having the necessary expertise—
						(i)to
			 build world-class applied research capability;
						(ii)to
			 assist entrepreneurial innovators in accelerating formation and attraction of
			 technology-based businesses;
						(iii)to create
			 product innovation;
						(iv)to market the
			 manufacturing competitiveness of the United States;
						(v)to
			 create domestic jobs and skills development opportunities in emerging domestic
			 markets; and
						(vi)to
			 evaluate and advise on environmental sustainability and climate change.
						(2)ChairpersonThe
			 President shall appoint, by and with the advice and consent of the Senate, 1
			 member of the Board of Directors to serve as Chairperson.
				(c)Term of
			 service
				(1)In
			 generalEach member of the Board of Directors shall be appointed
			 for a term of 5 years.
				(2)Additional
			 termsThe President may appoint, by and with the advice and
			 consent of the Senate, a member of the Board to serve additional terms of
			 service.
				(d)ResponsibilitiesThe
			 Corporation shall allocate funds, provide grants, and carry out programs under
			 this Act, for all phases of technology commercialization, in accordance with
			 this Act.
			5.Green Technology
			 Investment Fund
			(a)EstablishmentThere
			 is established in the Treasury of the United States a fund, to be known as the
			 Green Technology Investment Fund (referred to in this section as
			 the Fund), consisting of such amounts as are appropriated to the
			 Fund under section 11.
			(b)Expenditures
			 from Fund
				(1)In
			 generalSubject to paragraph (2), on request by the Corporation,
			 the Secretary of the Treasury shall transfer from the Fund to the Corporation
			 such amounts as the Corporation determines are necessary to provide grants,
			 loans, and other assistance, and otherwise carry out programs, under this
			 Act.
				(2)Administrative
			 expensesAn amount not exceeding 10 percent of the amounts in the
			 Fund shall be available for each fiscal year to pay the administrative expenses
			 necessary to carry out this Act.
				(c)Transfers of
			 amounts
				(1)In
			 generalThe amounts required to be transferred to the Fund under
			 this section shall be transferred at least monthly from the general fund of the
			 Treasury to the Fund on the basis of estimates made by the Secretary of the
			 Treasury.
				(2)AdjustmentsProper
			 adjustment shall be made in amounts subsequently transferred to the extent
			 prior estimates were in excess of or less than the amounts required to be
			 transferred.
				6.Green
			 Redevelopment, Opportunity, and Workforce (GROW) grantsThe Corporation shall establish and carry
			 out a grant program—
			(1)to assist small
			 and medium-sized businesses in accelerating new product development and
			 commercialization of technology products;
			(2)to assist small
			 and medium-sized businesses in capitalizing on early-stage investment,
			 particularly those businesses that provide evidence of a capability to meet a
			 green marketplace need;
			(3)to create and
			 maintain jobs within the United States;
			(4)to assist local
			 governments in improving infrastructure for related businesses in accordance
			 with this section;
			(5)to seek and
			 develop innovative ways of assisting businesses and communities in achieving
			 the goals of this Act;
			(6)to redeploy
			 underused manufacturing capacity;
			(7)to capitalize on
			 export opportunities;
			(8)to revitalize
			 depressed manufacturing communities; and
			(9)to search for and
			 develop innovative ways to design environmentally protective technologies and
			 best practices and demonstrate commercial green energy production.
			7.Green energy
			 technology internship program
			(a)In
			 generalThe Corporation shall establish a green energy technology
			 internship program under which—
				(1)students and
			 educators at institutions of higher education in the United States are paired
			 with businesses of all sizes in the United States; and
				(2)those businesses
			 are encouraged—
					(A)to develop
			 cutting-edge, high-tech skills in participating students; and
					(B)to ultimately
			 offer full-time employment to those students after graduation.
					(b)GoalThe
			 Corporation shall establish as a goal for the green energy technology
			 internship program the reimbursement by the Corporation, of not more than the
			 greater of 50 percent or $5,000 of the wages paid to a participating student or
			 educator, on the condition that, in the case of a participating student, the
			 business strives for the possibility of full-time employment of the student
			 after graduation.
			(c)RequirementsThe
			 Corporation shall establish requirements for participation in the green energy
			 technology internship program, including requirements relating to—
				(1)the eligibility
			 of students, educators, and businesses to participate in the program;
			 and
				(2)application
			 contents and procedures.
				8.Green energy
			 technology apprenticeship program
			(a)In
			 generalThe Corporation shall establish a green energy technology
			 apprenticeship program under which—
				(1)apprentices and
			 employers in the United States are paired with businesses of all sizes in the
			 United States; and
				(2)those businesses
			 are encouraged—
					(A)to develop
			 cutting-edge, high-tech skills in participating students;
					(B)to ultimately
			 offer full-time employment to those students after completion; and
					(C)to work closely
			 with organized labor.
					(b)GoalAs
			 a goal for the green energy technology apprenticeship program, the Corporation
			 shall, to the maximum extent practicable, provide reimbursement for not more
			 than the higher of 50 percent or $5,000 of the wages paid to a participating
			 apprentice, if the business paired with the apprentice agrees to make every
			 effort to offer full-time employment to the apprentice on the completion of the
			 apprenticeship.
			(c)RequirementsThe
			 Corporation shall establish requirements for participation in the green energy
			 technology apprenticeship program, including requirements relating to—
				(1)the eligibility
			 of apprentices, organized labor, trades, and businesses to participate in the
			 program;
				(2)partnerships with
			 organized labor apprenticeship programs; and
				(3)application
			 contents and procedures.
				9.Criteria for
			 provision of grants, loans, and other assistance
			(a)Eligible
			 projects
				(1)In
			 generalThe Corporation shall
			 provide grants, loans, and other assistance in accordance with the programs
			 under this Act for projects that, as determined by the Corporation—
					(A)offer the best
			 technology, research, and commercialization for the United States;
					(B)permit
			 anticipation and action on market opportunities;
					(C)encourage
			 industry involvement;
					(D)facilitate
			 investment at the intersection of core competency areas;
					(E)recruit
			 world-class talent and high-growth companies;
					(F)create economic
			 opportunity for target areas;
					(G)engage regional
			 partners;
					(H)emphasize
			 accountability and metrics;
					(I)upon completion,
			 will serve as sites and facilities primarily intended for commercial,
			 industrial, or manufacturing use; and
					(J)advance
			 environmental protection.
					(2)PriorityIn
			 carrying out paragraph (1), the Corporation—
					(A)shall give
			 priority to—
						(i)renewable energy,
			 carbon-neutral projects; and
						(ii)projects that
			 advance environmentally protective goals, with a particular emphasis on best
			 practices and innovative technology that reduce negative impacts on a
			 commercial scale; and
						(B)may consider and
			 give priority to the potential of a project to develop or improve innovative,
			 cutting-edge technology for green energy projects that are carbon
			 neutral.
					(b)BasisA
			 grant, loan, or other assistance provided under this Act—
				(1)shall be based on
			 the best available technology, research, and commercialization, with a focus on
			 diversity of green technologies; and
				(2)shall not be
			 provided solely on a geographical basis.
				(c)Eligible
			 applicantsThe Corporation may provide a grant, loan, or other
			 assistance under this Act to—
				(1)a political
			 subdivision or nonprofit economic development organization;
				(2)a municipality,
			 local government, community, or institution of higher education (including a
			 technical educational institution); and
				(3)a private,
			 for-profit entity, with the unanimous approval by the Board of Directors of the
			 Corporation.
				(d)Funds
			 allocatedThe Corporation shall determine the maximum and minimum
			 amount provided for each program and program recipient under this Act in order
			 to maximize the purposes of this Act.
			(e)ReportNot later than 1 year after the date of
			 enactment of this Act, and annually thereafter, the Corporation shall submit to
			 Congress a report that describes all activities of the Corporation carried out
			 using funds made available under this Act, including, for the year covered by
			 the report, a description of—
				(1)each grant, loan,
			 or other award of assistance provided under this Act; and
				(2)the reason for
			 each grant, loan, or other award.
				10.AdministrationNotwithstanding any other provision of this
			 Act, none of the funds made available to carry out this Act may be used to
			 carry out any project, activity, or expense that is not located within the
			 United States.
		11.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the Fund to carry out this Act, to remain
			 available until expended—
			(1)$1,000,000,000 for fiscal year 2009;
			(2)$5,000,000,000
			 for fiscal year 2010; and
			(3)$10,000,000,000
			 for each of fiscal years 2011 through 2013.
			
